Citation Nr: 0302654	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  01-03 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for headaches.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
November 1957.  Further, the record reflects he had 
additional service in the National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
from a January 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied the claim.

The veteran provided testimony at a personal hearing before 
personnel at the RO in May 2001, a transcript of which is of 
record.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
competed.

2.  The veteran contends that he has recurrent headaches due 
to a head injury that occurred while performing National 
Guard duty in February 1977.  However, the National Guard 
records from that period show an injury to the chin and mouth 
without loss of consciousness; they do not support the 
veteran's account of the purported head injury.

3.  The service medical records show no head injury; the only 
competent opinion linking current headaches to service is 
based upon a false factual predicate; the remaining evidence 
tends to show that the veteran's recurrent are due to a post-
service head injury that occurred in 1993.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's 
recurrent headaches.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.6, 
3.159, 3.303 (2002): 66 Fed. Reg. 45,620-45,632 (August 29, 
2001) (codified as amended at 38 C.F.R. § 3.159); Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)) became law.  VA has also revised the provisions 
of 38 C.F.R. § 3.159 effective November 9, 2000, in view of 
the new statutory changes.  See 66 Fed. Reg. 45,620-45,632 
(August 29, 2001).  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. 174 (2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The Board finds that VA's duties have been fulfilled in the 
instant case.  Here, the veteran was advised of the evidence 
necessary to substantiate his claim of service connection by 
various documents, including correspondence sent by the RO in 
November 2000, the March 2001 Statement of the Case (SOC), 
the various Supplemental Statements of the Case (SSOCs), and 
correspondence sent by the Board in December 2002.  Further, 
the December 2002 correspondence specifically addressed the 
applicability of the VCAA to the facts of this case, 
including what information and evidence he was responsible 
for, and what evidence VA must secure.  As such, the veteran 
was kept apprised of what he must show to prevail in his 
claim, and there is no further duty to notify.  See Generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Regarding 
the duty to assist, the Board notes that it does not appear 
the veteran has identified any pertinent evidence that is not 
of record.  In response to the December 2002 correspondence 
from the Board, the veteran reported that all of his medical 
treatment had been at the VA Medical Center (VAMC), and 
multiple records are already on file from this facility.  
Additionally, the veteran had the opportunity to present 
further contentions and evidence in support of his claim at 
the May 2001 personal hearing.  Moreover, for the reasons 
stated below, the Board finds that any additional 
development, to include a medical examination and/or medical 
opinion, is not warranted based upon the facts of this case.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
veteran is required based on the facts of the instant case.


Background.  The veteran contends, in essence, that he has 
recurrent headaches due to a head injury that occurred while 
performing National Guard duty in February 1977 when he fell 
from an armored personnel carrier, struck his head, and was 
rendered unconscious.

The veteran's service medical records reflect that he was 
treated for complaints of stomach problems and headache in 
August 1957.  He reported that he had had several episodes of 
abdominal pain in the lower left quadrant with vomiting, as 
well as pain in the back and joints.  No chronic disability 
appears to have been diagnosed at that time.  On his November 
1957 separation examination, his head and neurologic 
condition were clinically evaluated as normal.  Moreover, on 
a concurrent Report of Medical History, he indicated that he 
had not experienced frequent or severe headache.

National Guard records from February 1977 reflect that the 
veteran was injured on a training exercise when he slipped 
while dismounting from an armored personnel carrier, 
sustaining contusions to his jaw and abrasions of the tongue.  
In a statement completed at that time, he stated that he lost 
his footing, fell, and struck his chin.  He reported that he 
was dizzy and was helped to his feet by his squad leader, 
that he noticed he was bleeding from his mouth, did not feel 
good, and was evacuated for medical treatment.  Statements 
from both his squad leader and the driver of the armored 
personnel carrier confirm that he fell, struck his jaw, had 
to be helped up, and that he was bleeding from the mouth.  
Nothing in these records indicates that he struck his head, 
or that he was unconscious following this fall, nor do these 
records show treatment for complaints of headaches.

The evidence on file also contains various VA medical records 
which cover a period from 1993 to 2001.  Among other things, 
these records show treatment for complaints of headaches on a 
variety of occasions.  For example, records from January 1993 
show a diagnostic impression of tension headaches.  In 
addition, these records note that he reported that he fell 
off a car in 1960 and sustained a cut on his head.  It was 
also stated that he fell of a tank, and had blood come out of 
his ears, and lost consciousness.  He complained of dizzy 
spells, pain in the neck area, and constant headache.  

Subsequent records from December 1993 note that a ladder fell 
on the veteran's head in November, and that he started to 
have headaches and dizziness 2 days later.  A CT scan of the 
head showed the midline structures to be in normal position.  
Mild atrophy was noted in the temporal lobes bilaterally.  
Nevertheless, there was no evidence of any acute intracranial 
trauma or fluid collections.  Further, the cranial vault and 
paranasal sinuses were normal.  Overall impression was 
negative head CT without contrast.  Similarly, skull X-rays 
taken that same month were normal.

In September 1995, the veteran was treated for complaints of 
pain on the left side of the head and the right facial area, 
as well as complaints of forgetfulness.  It was noted that he 
had a history of old head trauma "(step ladder)" 2 years 
earlier.  He was again treated for complaints of loss of 
memory and headaches in December 1996.  A CT scan conducted 
that same month without enhancement revealed evidence of mild 
to moderate diffused cerebral atrophy and ventricular 
dilatation.  However, there were no recent changes and the 
rest of the study looked unremarkable.  Records from January 
1997 note that the veteran had had trouble with forgetfulness 
and headaches for the past 2 years.  Assessment was major 
depression with anxiety and melancholia.

While records from April 1997 include a notation which 
indicates that the veteran's headaches were gone, subsequent 
records dated in 2000 and 2001 continue to show treatment for 
complaints of headaches.  Several of these records show an 
assessment of generalized anxiety disorder.

At his May 2001 personal hearing, he described the 
circumstances of his purported in-service head injury in 
February 1977.  He testified that he was dismounting from the 
armored personnel carrier when all of a sudden he got kind of 
dizzy.  Further, he  testified that he did not remember what 
happened until he awoke from the fall and was sitting in the 
ambulance on the passenger side.  He testified that his 
superior was present and asked if he remembered the 
superior's name, but he did not respond because he did not 
even remember his own name at that time.  After he got out of 
the ambulance he asked a sergeant, who is now deceased, to 
take him to the hospital, but the sergeant refused.  
Consequently, he had to drive himself to the hospital and did 
not come out until about 7 or 8.  Moreover, he testified that 
the next day he could not get out of bed, and that his wife 
informed him at that time that he had a bunch of rocks or 
pellet marks on his back.  Since that time, he had 
experienced progressively worse, recurrent headaches.  In 
addition, when asked, he testified that the 1960 head injury 
was just an accident, and did not occur while performing 
military service.

In conjunction with his personal hearing, the veteran 
submitted a lay statement from RR, who he identified as his 
platoon sergeant.  RR stated that he became aware of an 
accident which caused injury to the veteran on the day 
following the accident.  Nothing in this statement refers to 
any specific injuries the veteran received in this accident.

In an August 2001 statement, a VA clinician noted that this 
case had been reviewed at the veteran's request.  This 
clinician noted that the veteran had recurrent headaches, and 
that he had had several incidents of trauma to the head after 
or since 1960, 1977, 1993, and 1995.  Further, it was noted 
that several tests revealed no traumatic intracranial 
pathology.  However, it was also noted that a lumbar spine X-
ray examination revealed significant diffuse hypertrophic 
bony changes that could be associated from previous injuries.  
The clinician stated that since these changes were seen on 
the lumbar spine, it was possible that similar changes 
occurred in the cervical spine that could be provoking the 
headaches.  Finally, the clinician stated that the headaches 
had unknown cause, "but brought up by cervical spine 
hypertrophic bone and soft tissue changes due to previous 
falls on his head."


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Evidence of continuity of symptomatology 
from the time of service until the present is required where 
the chronicity of a condition manifested during service 
either has not been established or might reasonably be 
questioned.  38 C.F.R. § 3.303(b).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual was disabled 
from a disease or an injury incurred in the line of duty, or 
a period of inactive duty training during which the veteran 
was disabled from an injury incurred in the line of duty.  38 
U.S.C.A. § 101(24); 38 C.F.R. 
§ 3.6(a).  Further, ACDUTRA includes full-time duty in the 
Armed Forces performed by the Reserves for training purposes.  
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty 
training includes duty prescribed for the Reserves.  38 
U.S.C.A. § 101(23)(A).  Reserves includes the National Guard 
of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, 
other than full-time duty, performed by a member of the 
National Guard of any State, is considered to be inactive 
duty training.  38 C.F.R. § 3.6(d)(4).

In the case of a claim for disability compensation, the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See § 3 of the VCAA (codified as 
amended at 38 U.S.C. § 5103A(d) (West Supp. 2002)); 66 Fed. 
Reg. at 45,626-45,627, 45,631 (to be codified as amended at 
38 C.F.R. § 3.159(c)(4)); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999) ("In order to prevail on the issue of 
service connection . . . there must be medical evidence of a 
current disability [citation omitted]; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."); Pond v. West, 12 Vet. App. 
341, 346 (1999) ("Generally, to prove service connection, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.").


Analysis.  In the instant case, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for headaches.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Nothing on file shows that the veteran has the 
requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.

The Board must account for the evidence which it finds to be 
persuasive or unpersuasive, analyze the credibility and 
probative value of all material evidence submitted by and on 
behalf of a claimant, and provide the reasons for its 
rejection of any such evidence.  See Struck v. Brown, 9 Vet. 
App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. 
Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164, 169 (1991).  The credibility of a 
witness can be impeached by a showing of interest, bias, 
inconsistent statements, or, to a certain extent, bad 
character.  An expressed recognition of the difficulties of 
remembering specific dates or events that happened long ago 
would also be pertinent.  Although credibility is often 
determined by the demeanor of a witness, a document may also 
be credible evidence.

The medical evidence reflects that the veteran does 
experience recurrent headaches, which he contends are due to 
a head injury that occurred while performing National Guard 
duty in February 1977.  However, while the National Guard 
records from February 1977 confirm that the veteran did fall 
from an armored personnel carrier at that time, they do not 
support his account of a sustaining a head injury as a result 
thereof.  Rather, the official reports show that he struck 
his chin, and it does not indicate he was rendered 
unconscious.  This is shown by the veteran's own statement at 
that time, as well as those of his squad leader and the 
driver of the armored personnel carrier.  Further, the only 
injuries noted in the medical records were contusions to his 
jaw and abrasions of the tongue; no head injuries were noted.  

In short, the veteran's current account of a head injury and 
unconsciousness following the February 1977 fall while 
performing National Guard duty appears to be contrary to the 
contemporaneous service records.  The Board finds that the 
National Guard records, which were created at the time of 
this incident, are entitled to more weight than the veteran's 
subsequent statements made many years following this 
incident.  Consequently, the Board must conclude that the 
preponderance of the evidence is against the veteran's 
account of a head injury while on National Guard duty.

The Board notes that the May 2001 lay statement from RR had 
no pertinent value in the instant case.  In his statement, RR 
acknowledged that he was not present at the time of the 
veteran's fall, that he only learned of it the day after it 
occurred, and he made no reference to any injuries the 
veteran may have sustained therein.

Inasmuch as the preponderance of the evidence is against the 
veteran's account of a head injury while on National Guard 
duty, any medical opinion relating his recurrent headaches to 
such an injury would have no probative value.  The Board is 
not bound to accept medical opinions which are based on 
history supplied by the veteran where that history is 
unsupported or based on an inaccurate factual premise. West 
v. Brown, 7 Vet. App. 70, 77 (1994) quoting Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); see also Black v. 
Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).  This includes the August 
2001 statement from the VA clinician.  In addition, the 
National Guard records from February 1977 show no treatment 
for headaches.  Moreover, the first medical evidence showing 
treatment for recurrent headaches was in 1993, approximately 
16 years following this purported head injury.  The lengthy 
period of time after service, without medical documentation 
of headaches, is evidence against a continuity of 
symptomatology since the purported February 1977 head injury.  
See Mense v. Derwinski, 1 Vet. App. 354 (1991).  Further, the 
post-service medical records tend to reflect that the 
veteran's current headache problems began with the post-
service injury in November 1993 when he was struck in the 
head with a ladder.  

With respect to the August 2001 statement from a VA 
clinician, it does not appear that this clinician reviewed 
the contemporaneous National Guard records from February 1977 
when he issued this statement.  Further, this clinician 
hypothesizes that if the cervical spine shows changes similar 
to those seen on X-rays of the lumbar spine, then this could 
be the cause of the veteran's headaches.  Nothing indicates 
that this clinician actually reviewed cervical spine X-rays 
of the veteran when he promulgated this statement . As such, 
the August 2001 clinician's opinion is no more than 
speculation, and an award of service connection may not be 
based on resort to speculation or remote possibility.  See 38 
C.F.R. § 3.102 (By reasonable doubt is meant ... a substantial 
doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.); 
see also Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993); Bostain v. West, 
11 Vet. App. 124, 127 (1998).  The Board also notes that the 
changes to the cervical spine were attributed to head 
injuries.  As noted above, the service medical records 
reflect a minor injury involving the mouth and chin; there is 
no suggestion of a head injury or loss of consciousness; the 
service records provide an account entirely different that 
that reported by the veteran in support of his claim for VA 
compensation benefits.  An opinion based on an inaccurate 
factual premise has no probative value.  Reonal, supra.  
Moreover, this clinician noted that the veteran reported 
multiple head traumas in addition to the purported February 
1977 National Guard injury, to include 1960, 1993, and 1995.  
The clinician's opinion is expressed in terms of these 
multiple head traumas, and is not limited solely to the 
veteran's account of the purported 1977 injury.

The Board also finds that no additional medical examination 
and/or opinion is warranted based on the facts of this case.  
To request such development on the contended causal 
relationship at this late date would require a clinician to 
review the same record as summarized above: service records, 
to include the National Guard records, that do not show a 
diagnosis of or treatment for recurrent headaches nor support 
the veteran's account of a head injury in February 1977; the 
absence of medical findings of the claimed disability until 
many years after service; and, aside from the August 2001 
opinion of a link to service based on a false factual 
predicate,  medical records which tend to relate his current 
headaches to a post-service head injury that occurred in 
1993.  Under these circumstances, any opinion on whether a 
disability is linked to service, would obviously be 
speculative.  Simply put, there is no relevant complaint, 
clinical finding, or laboratory finding for a clinician to 
link the claimed disability to the veteran's military 
service, to include the National Guard.  Thus, the Board 
finds that there is sufficient medical evidence of record to 
adjudicate this appeal and no further development is 
warranted.  See § 3 of the VCAA (codified as amended at 38 
U.S.C. § 5103A(d)); see also Hickson, supra; Pond, supra.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim of service 
connection for headaches, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application in the 
instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to service connection for headaches is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

